Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 1 of 8 PageID #: 471




                         EXHIBIT 12
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 2 of 8 PageID #: 472
              1111           Mac             iPad            iPhone          Watch       TV         Music       Support




                              macOS. It's why there's
                              nothing else like a Mac,
                            macOS is the operating system that powers every Mac. It lets you do things you
                             simply can't with other computers. That's because it's designed specifically for
                             the hardware it runs on — and vice versa macOS comes with an entire suite of
                               beautifully designed apps. It works hand in hand with iCloud to keep photos,
                               documents, and other stuff up to date on all your devices. It makes your Mac
                               work like magic with your iPhone. And it's been built from the ground up with
                                                                      privacy and security in mind.




                     •   Mata• ru tat lin. NaN, w..eew rut



                                   • • • la -*III


                                     PKNos          I December2000— September 2018

                                     ran..
                                   1.00.




                                    Pi




                            III 0 0 90 II                                SSC)                 ig




                                                                             macOS Mojave

                                                               Simply powerful.
                                                         Featuring Dark Mode, new pro-inspired features, four
                                                               new apps, and a redesigned Mac App Stare.

                                                                             See what's new




              Easy to Use
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 3 of 8 PageID #: 473

              When it's simple to do everything,
              you can do anything.
              On a Mac, everything is designed to work just the way you expect it to—from operating it with simple,
              intuitive gestures to asking Sid to find a file to having your apps automatically update themselves.
              Whatever you set out to do on a Mac, there's much less to learn and that much more to accomplish.




                                             Finder            Desktop              Spotlight            Notifications            Siri



                                The Finder lets you easily browse and organize the files on your Mac —and those stored in iClood Drive. With
                               Gallery View, you can quickly locate a tile by how it looks. Open the Preview pane to see all of your file's rnetadata,
                                           and use new Quick Actions to edit files right from the Finder without ever opening an app.




              Continuity

              All your devices.
              One seamless experience.
              Your Mac works with your other Apple devices in ways no other computer can. If you get a call on your
              iPhone, you can take it on your Mac. With Continuity Camera, you can use your iPhone to take a picture or
              scan a document nearby, and it will appear right on your Mac. When you copy text or an image from one
              device, you can paste it into another with standard copy and paste commands. You can even unlock your
              Mac with your Apple Watch. No password typing required.

              Learn more about your devices working together a




                                                                          Mood
                                                                         Board.
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 4 of 8 PageID #: 474




              Privacy and Security

              We believe your data
              belongs to you. Period.
              Everything you do with your Mac is protected by strong privacy and security
              features. That's because we build data security into everything we make, right from
              the start.




                                 •0•
                                 • •• fi     V 67 .,..w.. ..10......allaierslOkeOr

                                                                       =E-%:::-::11:E°1-•°:.-±`-:-.11,-1"::---'




                                                                                 P11.100r0 • Men.r.
                                                                                 MI an einazin,...x.ren, lock stone of woVsmosrt Elesitructira
                                                                                 twaYINUI nat. forarl MAN. hke0 fwIlvee•y9100151101eachthepeak
                                                                                 thrtvolcar0end hvasaiposatleingeteutdammuchiasau.en II was
                                                                                 43.100,0n.            up.31
                                                                                 you eirdrapped0lere Illeconipm0yi of Plepnolo upeclealer.1 love.
                                                                                 mman telweerrtalaweaybslonarel.encht sky..44,01.1ors.avow!




              Privacy. You trust our products with your most personal                          Security. macOS is engineered with advanced
              information, and we believe very strongly that you should                        technologies that are constantly working together to keep
              be in complete control of it. We respect your privacy by                         your Mac and the information on it safe. Gatekeeper
              enacting strict policies that govern how all data is                            makes it safer to download and install apps from the
              handled. And when you browse the web, Safari helps                               web. The Apple File System further safeguards your data
              prevent data companies from tracking the sites you visit.                        with built-in support for encryption, crash-safe
                                                                                               protections, and simplified data backup on the go.
              Learn more about how privacy is built into- our products >
                                                                                               Learn more about macOS security features




              Compatibility

              Need to work with Windows?
              Mac does that, too.
              With macOS, it's easy to transfer your files, photos, and other data from a Windows PC to your
              Mac. Work with popular file types such as JPEG, MP3, and PDF, as well as Microsoft Word,
              Excel, and PowerPoint documents. And, of course, you can run Microsoft Office natively on a
              Mac. If you want, you can even run Windows on your Mac:,

              Learn more about rnacOS compatibility 5
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 5 of 8 PageID #: 475




              Built-in Apps

              Apps as powerful and elegant as your Mac.
              Because they're designed for it.
              With every Mac, you get a collection of powerful apps. They're the same apps you use en your iPhone or iPad, so
              they'll feel instantly familiar. They all work with 'Cloud, so your schedule, contacts, and notes are always up to date
              everywhere. And because they're native apps — not web apps in a browser —they take full advantage of the power
              of your Mac to deliver the fastest possible performance and more robust features.




              New to Mac. macOS Mojave brings four new apps to your
              desktop. Get all the news that matters from sources you trust,
              all in one place. Track the market with Stocks. Instantly capture
                                                                                                  News             Stocks         Voice Memos
              personal reminders, class lectures, even interviews or song
                                                                                                Learn more
              ideas with Voice Memos. And control all your HomeKit-enabled
              accessories from the comfort of your desktop with the Home
              app.




                                                                                                  Home
                                                                                                Learn more




              Creativity. Organize, edit, and share a lifetime's worth of
              photos and videos, and rediscover your favorite memories.
              Transform home videos into unforgettable movies or quickly
                                                                                                 Photos            iMovie
                                                                                                                                         a
                                                                                                                                   GarageBand
              share clips with your favorite people. Create music like the pros
                                                                                                Learn more        Learn more,       Learn more
              with a huge collection of sounds, instruments, amps, and a
              lineup of virtual session drummers and percussionists perfectly
              suited to play along with your song.




              Productivity. Create beautiful documents with stunning
              simplicity. Visualize your data precisely and persuasively in
              spreadsheets with images, text, and shapes. Make stage-
                                                                                                  17                                     It'
                                                                                                  Pages           Numbers                Keynote
              worthy presentations using powerful graphics tools and
                                                                                                Learn more,       Learn more,           Learn more
              dazzling cinematic effects to bring your ideas to life. And
              collaborate with friends and coworkers in real time — whether
              they're across town or across the globe.




              Communication. Easily manage all of your email accounts in
              one simple, powerful app that works with email services like
                     Gmail, Yahoo, AOL, and Microsoft Exchange. Send
                                                                                                   Mail           Messages              FaceTime
              unlimited messages to anyone on any Apple device, using the
              same Messages app on your Mac as you do on your iPhone.
              And make unlimited high-quality video and audio calls right
              from your Mac with FaceTime.




              Organization. Keep your iCloud, Google, and Exchange
              calendars in one place, create separate calendars for home,
              work, and school, and view them all or just the ones you want.
              Keep all your contact info up to date on all your devices, and
                                                                                                 n
                                                                                                Calendar          Contacts               Notes

              easily import numbers, addresses, and photos from Google and
              Microsoft Exchange. And keep track of little and big things with
              notes that can include links, photos, map locations, tables,
              and more.




              Internet. Surf the web on the fastest, most energy-efficient
              browser,6 with built-in privacy features that keep you in control
              of your information. Map out new destinations from your
              desktop, with gorgeous 3D city views like Flyover, point-to-
                                                                                                 •Safari
                                                                                                Learn morer
                                                                                                                   * Pay

                                                                                                                  Apple Pay
                                                                                                                  Learn more
                                                                                                                                         •
                                                                                                                                        Spotlight

              point directions, and comprehensive transit directions. Use
              Apple Pay to make purchases on the web in Safari with
              Touch ID on MacBook Pro and MacBook Air. Paying takes just a
              touch and is quick, easy, and secure. And with Spotlight,
              instantly search your entire Mac or get results from the Internet
              in lust a few keystrokes.
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 6 of 8 PageID #: 476


                          Media. Find the latest apps and extensions for your Mac, right
                          on your Mac. Enjoy the music, movies, and TV shows you
                          already have on your beautiful Retina display, or discover soon-
                                                                                                             CD 0 0
                                                                                                             !Tunes          App Store          Books
                          to-he favorites. And take advantage of the world-class
                                                                                                           Learn more r
                          bookstore built into your Mac, where you can peruse the latest
                          titles from your desktop.




                          !Cloud

                          All your stuff. On your Mac,
                          and everywhere else you want it.
                          Automatically.
                          Every Apple app uses iCloud —it's the magic behind the seamless experience you have with all your Apple devices.
                          So you always have your photos, videos, documents, email, notes, contacts, calendars, and more on whatever device
                          you're using. And any file you store in iCloud Drive can be shared with friends, family, and colleagues just by sending
                          them a link. iCloud Drive also lets you access files from your Mac desktop and Documents folder on any DS device.
                          It's all done automatically. Just like that.,

                          Learn more about iCloud




                                  nun   <Dtleou Drive

                                         , Search
         Browse
         Locations

         I& COO .ve
                                                                                                   De*
         0 Recently Deleted                                                            < ee one°

                                              Hold. 2016   xewroarc.
         Favorites                                                                                                        1111

         != Desktop

         1•9 Documents
                                                                                        -17
                                                                                                   a •                           01m.rel




         Tag.
                                                                                                                                   1111
         •   Important
                                                                                         01 RE mu
         •

         •
             Herne

             School
                                                                                         7 77
                                                                                                   la NEI
         ▪   Wee

         •   family

         •   Tomei




                          Technology

                          Advanced to the core.
                          Advanced
                          macOS features powerful core technologies engineered for the most important functions of
                          your Mac. High Efficiency Video Coding IHEVC) introduces a modern standard for video
                          compression, making movie files up to 40 percent smaller and 4K streaming video faster.° Metal
                          2 powers the graphics behind every pixel, making your gaming experience more visually
                          breathtaking and fun. Create ML gives developers a faster and easier way to build machine
                          learning into apps. And support for virtual reality lets developers create innmersive worlds for
                          you to step into.
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 7 of 8 PageID #: 477

                                        o••
                                               ww.                                                    www     ww.               wwww,
                                                -      • ei        I COW: J e                        a, — • ba--ww I I h NNW eiNCHI IA ft... -ilt*Ri3 •

                                                                  r          "               VliraVV"Ni         cti qiqh111.
                                                                                                                           www                  no,




                                                     OCTies




                             PI*00%)5•111111•01011Mill& fbltrq                                                                                             El




              Accessibility

              We make sure that everyone
              is able to use a Mac.
              macOS comes standard with a wide range of aSSISt hie technologies that help people

              with disabilities experience what the Mac has to offer, providing many features you

              won't find in other operating systems. These include Accessibility Keyboard,

              VoiceDver, FaceTime,e Switch Control, and text to speech, all designed to help

              anyone get more out of Mac.


              Explore all accessibility features on Mac >




              0 4)) JIN Aa
                   Vision                        Hearing                        Physical & Motor Skills                   literacy & Learning




              1 Spotlight suggestions are not wadable in all countries or regions_

              2 Sid may not be available in all languages or in all areas, and features may vary bearer.

              3 Requires Apple Music subscription

              4 Microsoft Windows is sold separately. Click here for system requirements

              5 Apple News is available in the U.S., UK, and Australia.

              6 Testing conducted by Apple in Aupust 2018 on production 3.1OH, dual-core Intel Core iS-based 13-inch MacSook Pro systems with BGB one, 266OR 550, and prerelease
                 macos mopve running safari 12. systems tested with wPA2wi-S network connection while running on battery poems with display brightness set to12 clicks from bonom
                 or 76% Not all features are available on all devices_ Performance win vary based on system configuration, application workload, and other factors

              7. iCloud rewires an iCloud-enabled device. Some features require iO512 and mac,. Mojave. Some features require a Wi-Ei conneedon. Some features are not mailable in
                 all countries or regions. Access to some services is bated. 10 devices_

              S. A more powerful Mac will deliver better HEVC performance. The playback of 9K HEVC content requires a Mac with a sixth-generation Intel Care processor or newer.
                 Amount of disk space saved depends on specific vdeo file and hardware used; actual results may vary.

              9. Facenrne calling requires a Facenme-enabled device for the caller and recipient and a Wi-Fi or internet connection.

              Some features, applications, and services may not be available in all regions or all languages.

              Some features require an Apple ID, compatible hardware, and coronet ble interne[ access or cellular network; addrhonal fees and terms may apply

              Some features require specific hardware and software. For more informadon, see "Feature Requirements" at wwwapple.comiimacosfhow-to-upgrade.

              Software and content may be sold separately Title availability is subject to change_



                       Mac      macOS


              Shop and team                       Services                            Apple Store                      For Business                      AppM Values

              Mac                                 Apple Music                         Find a Store                     Apple and Business                Accessibilrly

              Wad                                 Apple News-a                        Genius Bar                       Shop for Business                 Education

              inhone                              Apple TV,                           Today at Apple                                                     Environment
                                                                                                                       For Education
              Watch                               Apple Arcade                        Apple Camp                                                         Inclusion and Diversity
                                                                                                                       Apple and Education
              TV                                  Apple Card                          Field Trip                                                         Privacy
                                                                                                                       Shop for College
              Music                               iCload                              Apple Store App                                                    Supplier Responsibility

              AirPods                                                                 Refurbished and Clearance            Healthcare
                                                  Account                                                                                                About !WPM
              HomePod                                                                 Fmancing                         Apple in Healthcare
                                                  manage Your Apple M                                                                                    Newsroom
              Wed touch                                                               Apple Trade In                   Health on Apple Watch
                                                  Apple Store Account                                                                                    Apple Leadership
              Accessories                                                             order status                     Health Records on Phone
                                                  iCleud_com                                                                                             Sob Opportunities
              CM Cards                                                                Shoi
                                                                                        ppng Help
                                                                                                                       For Government                    Investors
                                                                                                                       — , _                             ...a....
Case 1:19-cv-01869-LPS Document 13-12 Filed 12/20/19 Page 8 of 8 PageID #: 478
                                                                                                                         UOVernmem                    sa

                                                                                                                 Shop for Veterans and Military   Costa. Apple



              More ways to shop: Find an Apple Store or other retailer near you. Or call 1000-My-APPLE

              Copyright 2019 Apple Inc. All rights reserved.     Privacy Policy   Terms of We      Sales and Refunds   Legal    See Map                          6 United States
